DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16, 18, 19, 21, 23, 25 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 4,001,375.
The abstract as well as col. 2 ln. 22 to col. 3 ln. 18 in this U. S. Pat. 4,001,375 describe a method and composition for abating the emissions of at least sulfur oxides out an exhaust gas by treating the exhaust gas w/ an adsorbent comprising cerium oxide supported on a refractory inorganic support (alumina, for example) at a temperature that may range from 300 to 800 oC so that the cerium oxide reacts w/ and removes the sulfur oxides out of the exhaust gas to produce a cerium sulfate by-product.  This cerium sulfate by-product may then be regenerated via contact w/ a reducing gas to produce a gaseous effluent comprising sulfur oxides and hydrogen sulfide, which is subsequently sent to a downstream Claus reactor for the production of elemental sulfur (i. e. the Applicants’ claimed “further downstream reaction zone”).  Cerium oxide is generated from this regeneration step, which may then be further used in the exhaust gas purification step.  Thus, the discussed portions of this U. S. Pat. 4,001,375 reasonably seem to meet the limitations described in at least the Applicants’ claims 15, 16, 18, 19, 21, 23, 25 and 28 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 15-19, 21-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 4,001,375.
 Claims 15, 16, 18, 19, 21, 23, 25 and 28 are rejected as being obvious from the teachings provided in this U. S. Pat. 4,001,375 for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this U. S. Pat. 4,001,375 is that the Applicants’ dependent claims 17, 26 and 27 describe certain process parameters (such as concentrations and pressures) that may not be explicitly recited in this U. S. Pat. 4,001,375, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same method and the same composition for treating the same exhaust gas containing at least some of the same impurities at the same temperature to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed process parameters (to include the concentrations and pressures explicitly mentioned in at least the Applicants’ dependent claims 17, 26 and 27), and such “reasonable expectations” are evidence of prima facie obviousness: please note the discussion of the In re Merck & Co., Inc. 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986) court decision set forth in section 2143.02(I) in the MPEP for further details.

Allowable Subject Matter
The Applicants’ dependent claim 20 has been allowed over the teachings provided in this U. S. Pat. 4,001,375 because the hydrogen chloride and chlorine mentioned in the Applicants’ dependent claim 20 is not set forth in the list of possible contaminants set forth in col. 3 lns. 5-11 in U. S. Pat. 4,001,375.
The Applicants’ dependent claim 24 has been allowed over the teachings provided in this U. S. Pat. 4,001,375 because the described “method-for-making” the cerium oxide-based adsorbent discussed in this U. S. Pat. 4,001,375 appears to utilize a “wet” impregnation technique for synthesizing the adsorbent: please note at least col. 2 lns. 50-59 in this U. S. Pat. 4,001,375 (whereas the Applicants’ dependent claim 24 sets forth a “dry” impregnation technique for producing their adsorbent, which is clearly patentably distinct from the “wet” impregnation technique described in col. 2 lns. 50-59 in this U. S. Pat. 4,001,375).





References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Re. 29,771; U. S. Pat. 6,610,264 B1; U. S. Pat. 5,242,673; WO 2008 055 160 A2 and also KR 2001 0 072 662 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736